DETAILED ACTION
Claims 1-2, 5, 10-15 and 38 were rejected in Office Action mailed on 02/16/2022.
Applicant filed a response, amended claims 1, 3-7, 10, 12-15, 30, 32-33, 35 and 38-39, cancelled claims 2, 11 and 31 and added claims 40-41 on 05/16/2022.
Claims 1, 3-7, 10, 12-15, 30, 32-33, 35 and 38-41 are pending, and claims 1, 3-7, 30, 32-33, 35 and 39-40 are withdrawn.
Claims 1, 5, 10, 12-15, 38 and 41 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 16 of copending Application No. 16/635,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below.
The present claims require a supported metal alloy catalyst composition comprising: a Group VIII metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof; a metal selected from the group consisting of molybdenum, indium, phosphorous, zinc and combinations thereof; and a support, wherein at least some of the metals on the support have a zero valent state.
The co-pending claims meet all limitations of the present claims. Specifically, co-pending recites wherein the at least one bimetallic catalyst comprises a Group VIII noble metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof, along with a metal selected from the group consisting of molybdenum, indium, phosphorous, zinc and combinations thereof, and a support (co-pending, claim 16). The recited term bimetallic in co-pending indicates that the catalyst comprises metallic phases, which necessarily mean that wherein at least some of the metals on the support have a zero valent state. 
Furthermore, it would be obvious for a person of ordinary skill in the art to select the claimed Group VIII metal Ni through routine experimentation to optimize catalyst performance. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Examiner’s Note
It is noted that the newly added claim 40 should be labeled as (Withdrawn-New), as claim 40 depends on claim 33, which is a withdrawn claim.

Claim Objections
Claim 38 is objected to because of the following informalities:  
Claim 38, line 2, to ensure proper antecedent basis and clarity, it is suggested to amend “a support” to “the support”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-15, 38 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10, line 5, and claim 13, line 2, recite “a second metal selected from the group consisting of …gallium and lead” (emphasis added). 
However, firstly, while there is support for specific examples for using Ni-Ga on a specific support with specific valent states (Fig. 7 to Fig.9), there is no support to broadly recite Ni-Ga on any type of support with the valent state as present claimed. Furthermore, the specification does not provide catalyst comprising gallium as a second metal as a working example. On the contrary, the specification discloses that, Ni-Ga/SiO2 is not selective toward propylene (specification, [0078] - [0079]). 
Secondly, the specification does not provide any support for lead (i.e., Pb) as the second metal. 
Regarding dependent claims 12-15, 38 and 41, these claims do not remedy the deficiencies of parent claim 10 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12, 14-15 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durante et al., EP 0568303 A2 (Durante) (provided in IDS received on 01/31/2020).
Regarding claims 10, 15 and 41, Durante discloses catalytic dehydrogenation of C3 to C10 alkanes, especially normal or isobutene or methylbutanes or other dehydrogenatable hydrocarbons (Durante, page 2, 1st paragraph); Durante further discloses novel nickel-based catalysts, optionally alloyed with e.g. indium, are supported on non-acidic forms of zeolite L such as exhaustively barium-exchanged L zeolite (reading upon providing a supported metal alloy catalyst comprising a first metal consisting of nickel, a second metal selected from the group consisting of indium, gallium and lead, and a support; wherein the support is zeolite of Applicants’ claim 15), and the catalysts exhibit good selectivity for production of monoolefins (reading upon a process for the dehydrogenation of alkanes to olefins of Applicants’ claim 1) (Durante, page 21, lines 29-33).
	Durante further discloses alkane-containing feed (i.e., C3 to C10 alkanes, especially normal or isobutene or methylbutanes or other dehydrogenatable hydrocarbons) is contacted with dehydrogenation catalyst in each of a plurality of dehydrogenation zones to produce hydrogen and dehydrogenated hydrocarbon product  (reads upon contacting the catalyst with a feedstream comprising one or more C2 to C5+ alkanes at reaction conditions sufficient to dehydrogenate a portion of the one or more C2 to C5+ alkanes to one or more C2 to C5+ olefins of Applicants’ claim 1) (Durante, page 4, lines 42-44). 

Further regarding claim 10, Durante discloses in addition to a nickel component, modifier component (e.g. indium) may be added the catalyst, and the modifier components may serve the purpose of eg. alloying with the supported nickel component (i.e., the nickel with indium is an alloy, which is in a metallic state and necessarily have a zero valent state) (Durante, page 7, 4th paragraph). Durante further discloses the catalysts are preferably in a fully or partially reduced state (i.e., with hydrogen as shown in Example 1 of Durante, page 15) (Durante, page 9, lines 46-47), which is understood as the catalyst are fully or partially in a metallic state, which necessarily have a zero valent state.

Regarding claim 12, as applied to claim 10, Durante further discloses the loading ranges for the nickel component can be 0.5 to 25 weight percent nickel (Durante, page 7, 2nd paragraph).

Regarding claim 14, as applied to claim 10, Durante further discloses these catalysts have good selectivity characteristics and are long lived, and they may be regenerated (Durante, page 29, 1st paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Durante as applied to claim 10 above, and further in view of Bagheri et al., Titanium dioxide as a catalyst support in heterogeneous catalysis, The Scientific World Journal, 2014, 727496 (Bagheri).
Regarding claim 38, as applied to claim 10, Durante further discloses novel nickel-based catalysts, optionally alloyed with e.g. indium (i.e., modifier) (Durante, page 1, Abstract; page 21, line 29-33); the range of copper, tin or lead modifier to nickel atomic ratios is typically 1 to 80 atomic percent. It would have been obvious to a person of ordinary skill in the art to apply the same atomic ratio when indium is used as the modifier (i.e., indium to nickel atomic ratio of 1 to 80 atomic percent).
Given that Durante discloses that the nickel component can be 0.5 to 25 weight percent nickel (Durante, page 7, 2nd paragraph), and atomic mass of Ni is 59 g/mol, In is 115 g/mol, it can be derived that the indium can be 0.001 to 39 weight percent (i.e., 0.5*115/59*1% ~ 25*115/59*80%=0.001 ~ 39 weight percent), which encompass the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Durante does not explicitly disclose that the alumina-supported catalyst comprises silicon dioxide or titanium dioxide.
With respect to the difference, Bagheri teaches titanium dioxide (i.e., TiO2) as an alternative support material for heterogeneous catalyst (Bagheri, page 1, Abstract).
As Bagheri expressly teaches, TiO2 supported metal catalysts have attracted interest due to TiO2 nanoparticles high activity for various reduction and oxidation reactions at lowpressures and temperatures. Furthermore, TiO2 was found to be a good metal oxide catalyst support due to the strong metal support interaction, chemical stability, and acid-base property. The aforementioned properties make heterogeneous TiO2 supported catalysts show a high potential in e.g. synthesis of fine chemicals, and others (Bagheri, page 1, Abstract); it has been demonstrated that TiO2 improves the performance of catalysts, allowing the modulation of catalytic activities for many reactions, including dehydrogenation. 
Bagheri is analogous art as Bagheri is drawn to catalyst support for heterogeneous catalyst.
In light of the motivation of using titanium dioxide as alternative catalyst support as taught by Bagheri, it therefore would be obvious to a person of ordinary skill in the art to modify the catalyst using zeolite as support in Durante and use titanium dioxide as the catalyst support instead of alumina, and thereby arrive at the claimed invention. 

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 11(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 13, neither Durante nor Bagheri discloses or suggests “wherein the second metal… is present in… at least partially in a metallic phase and at least partially in an alloy phase”, as presently claimed.


Response to Arguments
In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP 804 IB and IB1).
In response to Applicants’ remark, 
“Please note this application has the earlier priority date than 16/635,778. According to the M.P.E.P., the Examiner must withdraw a provisional double patenting rejection in the earlier filed of two pending applications and allow that earlier filed application to issue as a patent without a terminal disclaimer. See M.P.E.P 804(I)(B)(1). .”

Examiner respectively traverse that: 
Firstly, the cited portion of M.P.E.P 804(I)(B)(1)(b)(i) applied to when if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and therefore not applicable in the present application. 
Secondly, according to MPEP, if two (or more) pending applications are filed, in each of which a rejection of one claimed invention over the other on the ground of provisional nonstatutory double patenting (NSDP) is proper, the provisional NSDP rejection will be made in each application (MPEP, 804 IB 1).

In response to the amended claims 10-15 and 38, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(a) rejections as set forth above.


In response to the amended claim 10, which recites, “…a second metal selected from the group consisting of indium, gallium and lead…”, it is noted that Siahvashi or Siahvashi in view of Tan would not anticipate/meet the present claims. Therefore, the previous 35 U.S.C. 102/103 rejections over Siahvashi and 35 U.S.C.103 rejections over Siahvashi in view of Tan, and Siahvashi in view of Bagheri are withdrawn from the record. However, the amendment necessitates a new set of rejections as set forth above.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732